TEEEATTORNEY     GENERAL
                        ow TEXAS
                              AULITIN,T-s              787ll



                                  January     13, 1975


The Honorable    A. G. McNeese,        Chairman         Opinion    No.   H-      492
University  of Texas System
Board of Regents                                        Re: The time of expiration
P.O.   Box 2629                                         of the terms of members     of
Houston,   Texas   77001                                the Board of Regents   of the
                                                        University  of Texas System.

Dear   Mr.   McNeese:

          You have asked our opinion on two questions    relating to the
expiration   of the terms of the members    of the Board of Regents   of the
University    of Texas System.   Your questions   are:

                     1. Does the term of office of the three regents
                 whose terms expire on January 14, 1975, expire
                 with the convening  of the Legislature at 12 o’clock
                 noon on that date?

                        2. ff in response    ~to the first   question    posed
                 above,   you hold that the term of office of the three
                 regents whose terms expire on January 14, 1975,
                 does not expire    until the convening    of the Legisla-
                 ture at 12 o’clock   noon on that date, and if the
                 Governor    appoints three successor       regents prior
                 to the adjournment     of the Sixty-Fourth     Legislature,
                 wil.1 those appointees    have to be confirmed      by the
                 Senate before they can take their oaths and assume
                 their office as regents?

        Your predicate  that the terms of the regents appointed   in, 1969
expire  on January 14, 1975, is based on Attorney    General Opinion M-371
(1969).  That opinion concluded   that the regents’ terms begin and end on




                                            p. 2222
The Honorable       A. G. McNeese      page   2   (H-492)




the date of the convening     of the regular  session   of the Legislature.      A
similar   result was reached in an Attorney       General   Opinion in 1925.
Attorney   General    Opinion No. 2583 (to Senators     Murphy,     Wirtz,  Holbrook,
Moore and Russek,       February    9, 1925, Book 60, p. 237).      In 1933 another
opinion rejected    the conclusion    reached in the 1925 opinion,     and although
it did not designate    a specific  date on which the terms concluded,        it
suggested    it was other than the date of the convening      of the Legislature.
Attorney   General   Opinion No. 2908 (to ,Honorable      R. S. Sterling,   January
16, 1933, Book 65, p. 104).

        The first    Board   of Regents&r     the University    of Texas   was   established
in 1881. Tex. Laws 1881, 17th Legis.,       ch. 75,81.    This Board consisted
of eight members    who served    eight year overlapping     terms.     The eight
year term was in conflict    with article  16, section 30 of the Texas Constitu-
tion, and the Supreme   Court so held in a similar      situation.    Kimbrough   v.
Barnett,  55 S. W. 120 (Tex.    Sup. 1900).   Subsequently     the regents were
appointed  to two year terms.

          In 1912 the people adopted article     16, section 30a, of the Constitution
which permits      the Legislature  to establish    six year terms for certain
boards.     In 1913 the Legislature   provided    that the University   of Texas
Board of Regents      would consist of nine members        appointed  for six year
overlapping    terms.    Acts 1913, 33rd Legis. ch. 103, p. 191. That act
provides:

                      Section 1. The Board of Regents         of the University
                 of Texas shall be composed        of nine persons,      who shall
                 be qual.ified voters;   the Board of Directors       of the
                 Agricultural    and Mechanical     College   of Texas shall be
                 composed     of nine persons who shall be qualified          voters;
                 the State Board of Regents       of the Normal     Colleges     shall
                 be composed      of six persons,    who shall be qualified
                 voters;   the Board of Regents      of the College   of Industrial
                 Arts for Women shall be composed           of six persons,       three
                 of whom may be women; the Board of Managers                 of the
                 Blind Institute,    the Deaf and Dumb Institute,        the Deaf,
                 Dumb and Blind Institute for Colored         Youths,     the




                                            pa 2223
The Honorable   A. G. McNeese         page    3   (H-492)




                Confederate   Home,   the Confederate     Woman’s   Home,
                of each of the InsaneAsylums,      the Epileptic   Colony and
                the Orphans Home,     shall each be composed      of six
                members,    who shall be qualified    voters.

                     Sec. 2. The members          of the governing    board of each
                of the State institutions      of higher education     mentioned
                in Section 1 shall be selected        from different    portions      of
                the State, and shall be nominated           by the Governor       and
                appointed     by and with the advice and consent of the
                Senate.     In event of a vacancy on said board,          the
                Governor      shall fill said vacancy      until the convening      of
                the Legislature       and the ratification     by the Senate.     The
                members       of each of said boards who who [sic] shall be
                in office at the time this Act takes effect shall continue
                to exercise      their duties until the expiration      of their
                respective      terms,   as shall be determined       according       to
                requirements        of Section 3 of this Act, and additional
                members       shall be appointed in the manner prescribed
                herein to fill out the membership           herein provided      for.

                     sec. 3. The following         members      of the several
                governing     boards shall be divided into equal classes,
                numbered      one, two and three,        as determined     by each
                board at its first meeting        after this Act shal~l become
                a law, these classes        shall hold their offices     two, four
                and six years respectively,          from the time of their
                appointment.       And one-thi,rd      of the membership’of
                each board shall hereafter          be appointed    at each regular
                session    of the Legislature      to supply the vacancies       made
                by the provisions       of this Act and in the manner provided
                for in Section 2, who shall hold their offices            for six
                years,    respectively.       The duties of the several       govern-
                ing boards shall, be determined           by law heretofore     enacted
                or that may hereafter         be enacted,    no changes in the said
                duties being made by this Act.




                                             p. 2224
The Honorable     A. G. McNeese        page   4    (H-492)




        Attorney   General   Opinion M-371 (1969), conceding      that the above
statute was not clear as to the precise      date on which the, regents   terms
begin and expire,   considered    at least five possible   dates before concluding
that the date of the c,onvening of the Legislature      was the time that regents’
terms expire.

          Where the meaning of a statute is ambiguous             the consistent   and long-
standing construction       given it by the executive      agency charged with its
administration     is entitled togreat weight.        Texas Employers’      Insurance
Association    v. Holmes,       196 S. W. 2d 390 (Tex.     Sup. 1946); Koy v. Schneider,
221 S. W. 880 (Tex.      Sup. 1920); Heaton v. Bristol,         317 S. W. 2d 86 (Tex.
Civ. App. --Waco        1958); writ ref’d app. dism’d,        359 U.S.   999 (1959);
Neff v. Elgin,     270 S. W. 873 (Tex.       Civ. App. --San Antonio 1925, writ
ref’d);  Broussard     v. Cruse,     1.54 S. W. 347 (Tex.     Civ. App. --Galveston
1913, writ ref’d).      This policy is particularly       strong when the Legislature
has acquiesced      in the construction.       Moss v. Gibbs,      370 S. W. 2d 452
(Tex.   Sup.’ 1963); Koy V. Schneider,          supra; Neff v. Elgin,     supra.

         There was no consistent    policy governing   the beginning and ending
of the terms of early appointees    under the, 1913 Act.   Senate Journal,
39th Legis.   R. S., p. 365 (1925).  However,    during the last 36 years a
clear interpretation   by the Governor    and Senate has developed.

          We have examined      the Election    Registers    in the Secretary   of State’s
Office   to ascertain   the date of the expiration      of the terms of members
appointed     to the boards of regents    of the University     of Texas,   Texas A&M
Un,iversity,     Texas Woman’s     University    and the State Senior College      System.
The terms of the members          of all of these boards or their predecessor
boards were established       in the same 1913 Act. Of the 274 appointments          to
these four boards since 1939, the terms of 268 of these were listed as
expiring     on Jan,uary 10. The only six exceptions         were the appointments
of the University     of Texas and Texas A&M University            regents  in 1973.
Those regen~ts were appointed         on January 9, 1973, the day the Legislature
convened,     to a term to expire on January 8, 1979. However,         they took
the oath of office and qualified    prior to the time the Legislature     went
into session,    and thus their appointment    lends no support to the view
that the Governor      may not act to fill the positions until the instant the




                                         po 2225
-      .




    The Honorable     A.   C.   McNeese,      page   5      (H-492)




    Legislature     convenes.     ,The three University        of Texas regents whose terms
    expire in 1975 were appointed          to a term which,       according   to appointment
    record.9 and the Governor’s         transmittal     letter to the Secretary     of State, was
    to expire January       10, 1975. Actions       have been taken, rights have been
    acquired,     and obligations    have been incurred        by the University     of Texas,
    T,exas A&M University,          Texas Woman’s         University,    and the state senior
    colleges    all in reliance    on the validity     of the long standing      appointment   date.

         It is not clear why the January 10 date was chosen,,          It will always occur
    on or very near the second Tuesday         in January,    which is the date on which
    the Legislature     convenes.    The convening     of the Legislature     will fall no
    earlier   than January    8 and no later   than January 14 in any year.        Unlike
    a term tied to the beginning      of the Legislature,    terms ending on January 10
    will be of the precise     six year length established     in the Constitution     and
    statutes.

        Given the virtually unbroken administrative   and legislative use of the
    January 10 date, we feel that the better view is to accept that construction.

           Due to our answer     to your   first   question,      it is unnecessary         to consider
    your    second question.

                                       SUMMARY

                  The terms     of members   of the Board of Regents of
              the University    of Texas System expire   on January 10.

                                                     Very      truly    yours,




                                                     Attorney          General   of Texas




    C. ROBERT   HEATH,           Chairman
    Opinion Committee
                                              p. 2226